
	

114 S3303 IS: Social Security Fairness for Firefighters and Police Officers Act
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3303
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2016
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To exempt firefighters and police officers from the Government Pension Offset and Windfall
			 Elimination Provisions under the Social Security Act.
	
	
		1.Short title
 This Act may be cited as the Social Security Fairness for Firefighters and Police Officers Act.
 2.Exception from Government Pension Offset provision for firefighters and police officersClause (i) of section 202(k)(5)(B) of the Social Security Act (42 U.S.C. 402(k)(5)(B)) is amended by striking monthly periodic benefits and all that follows through the period and inserting the following:
			
 monthly periodic benefits—(I)based wholly on service as a member of a uniformed service (as defined in section 210(m)), or (II)with respect to which the period of service taken into account in determining the amount of the benefit includes at least 5 years of service of the individual as a firefighter (as defined in paragraph (4) of section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b)) or a law enforcement officer (as defined in paragraph (6) of such section)..
 3.Exception from Windfall Elimination Provisions for firefighters and police officersSubsections (a)(7)(A) and (d)(3) of section 215 of the Social Security Act (42 U.S.C. 415) are amended by striking section 233, and (III) each place it appears and inserting section 233, (III) a payment based on service described in section 202(k)(5)(B)(II), and (IV).
 4.Effective dateThe amendments made by this Act shall apply with respect to monthly insurance benefits payable under title II of the Social Security Act for months after December 2016. Notwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall adjust primary insurance amounts to the extent necessary to take into account the amendments made by section 3.
		
